Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 1 of 31




                                                                       001426
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 2 of 31




                                                                       001427
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 3 of 31




                                                                       001428
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 4 of 31




                                                                       001429
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 5 of 31




                                                                       001430
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 6 of 31




                                                                       001431
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 7 of 31




                                                                       001432
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 8 of 31




                                                                       001433
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 9 of 31




                                                                       001434
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 10 of
                                      31




                                                                      001435
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 11 of
                                      31




                                                                      001436
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 12 of
                                      31




                                                                      001437
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 13 of
                                      31




                                                                      001438
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 14 of
                                      31




                                                                      001439
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 15 of
                                      31




                                                                      001440
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 16 of
                                      31




                                                                      001441
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 17 of
                                      31




                                                                      001442
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 18 of
                                      31




                                                                      001443
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 19 of
                                      31




                                                                      001444
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 20 of
                                      31




                                                                      001445
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 21 of
                                      31




                                                                      001446
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 22 of
                                      31




                                                                      001447
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 23 of
                                      31




                                                                      001448
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 24 of
                                      31




                                                                      001449
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 25 of
                                      31




                                                                      001450
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 26 of
                                      31




                                                                      001451
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 27 of
                                      31




                                                                      001452
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 28 of
                                      31




                                                                      001453
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 29 of
                                      31




                                                                      001454
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 30 of
                                      31




                                                                      001455
Case 0:19-cv-60007-RKA Document 55-17 Entered on FLSD Docket 10/25/2019 Page 31 of
                                      31




                                                                      001456
